OPINION OF THE COURT
FUENTES, Circuit Judge.
Roland Amos pled guüty to distribution, and possession with intent to distribute, more than 5 grams of crack cocaine. Amos’ sentence was enhanced under U.S.S.G. § 4A.l.l(e) because the District Court determined that the offense took placed less than two years after his release from custody for prior offenses. Amos appeals his sentence and seeks a remand pursuant to United States v. Booker, 543 U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).
*84Having determined that issues with respect to Booker are best determined by the District Court in the first instance, we vacate the sentence and remand for resentencing in accordance with that opinion. See United States v. Davis, 2005 WL 976941 (Sd Cir. Apr.28, 2005).